Case 0:17-cv-60533-JEM Document 279 Entered on FLSD Docket 03/11/2021 Page 1 of 2
             USCA11 Case: 19-11686 Date Filed: 03/11/2021 Page: 1 of 2

                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                         Mar 11, 2021
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                 MIAMI
  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                           March 11, 2021

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-11686-DD
   Case Style: Rodney Patterson v. American Airlines, Inc.
   District Court Docket No: 0:17-cv-60533-JEM

   The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
   issued as the mandate of this court. See 11th Cir. R. 42-1(a).

   All pending motions are now rendered moot in light of the attached order.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Bradly Wallace Holland, DD/lt
   Phone #: 404-335-6181

   Enclosure(s)




                                                             DIS-3 Letter and Entry of Dismissal Vol
Case 0:17-cv-60533-JEM Document 279 Entered on FLSD Docket 03/11/2021 Page 2 of 2
             USCA11 Case: 19-11686 Date Filed: 03/11/2021 Page: 2 of 2




                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                        ______________

                                        No. 19-11686-DD
                                        ______________

   RODNEY SCOTT PATTERSON,

                                                   Plaintiff - Appellant,

   versus

   AMERICAN AIRLINES,
   a Delaware corporation,

                                            Defendant - Appellee.
                      __________________________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                      __________________________________________

   ENTRY OF DISMISSAL: Pursuant to Appellant Rodney Scott Patterson's motion for voluntary
   dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
   entered dismissed on this date, effective March 11, 2021.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                        by: Bradly Wallace Holland, DD, Deputy Clerk

                                                          FOR THE COURT - BY DIRECTION
